J-S63017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.D.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M. H., GRANDMOTHER              :
                                               :
                                               :
                                               :
                                               :   No. 1302 EDA 2019

                  Appeal from the Order Entered April 24, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000693-2016


BEFORE:      GANTMAN, P.J.E., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                           FILED DECEMBER 31, 2019

        M.H. (Maternal Grandmother) appeals from the order denying her

petition to adopt her minor granddaughter, S.D.R. (born September 2012)

(Child), pursuant to the Adoption Act, 23 Pa.C.S. §§ 2101–2910. After careful

review, we affirm.

        We adopt the following statement of the history of the matter,

summarized from the trial court opinion and the record.         See Trial Court

Opinion, 8/29/19, at 1-5. Child was born in September 2012 to K.R. (Mother).

See N.T., 4/10/19, at 12. Until November 30, 2014, Child resided in Atlanta,

Georgia, with Mother.         Id.    On that date, Maternal Grandmother, upon

learning that Mother had been arrested on retail theft charges, transported




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S63017-19



Child to Philadelphia. Id. at 12-13. Maternal Grandmother also had custody

of Child’s brother, S.R., born October 2006. Id. at 13.

      On December 3, 2014, the Philadelphia Department of Human Services

(DHS) received a general protective services (GPS) report alleging that Mother

had left Child alone in a motel room with two other minor children after being

arrested for theft.   Id. at 13-14. The report further averred that Maternal

Grandmother had retrieved Child from Georgia and brought her to

Philadelphia.   Id.   During a subsequent investigation, DHS caseworker

Jennifer Sewell learned that Mother had reported Child missing and kidnapped.

Id. at 13-14.

      On January 9, 2015, DHS removed Child from Maternal Grandmother’s

custody and placed her in foster care. Id. A shelter care hearing was held

January 13, 2015, and supervised visitation was ordered for Mother and

Maternal Grandmother. Id. at 14-15. DHS filed a dependency petition as to

Child, and Child was adjudicated dependent on January 22, 2015. Id. at 15.

During Child’s commitment, Maternal Grandmother attended supervised

visitation weekly from February 2015 through September 2016. Id. at 15-

16. Maternal Grandmother attended forty-one visits with Child. Id. at 16.

Child’s brother accompanied Maternal Grandmother to fifteen visits. Id. at

16-17.

      In August 2015, Child was removed from her foster home due to reports

of physical abuse by her foster parent and placed in a respite foster home.

Id. at 17. In February 2016, Child was removed from her respite foster home

                                    -2-
J-S63017-19



after her foster mother was unable to continue caring for her. Id. Child was

removed from her third foster home in October 2017 after her foster mother

lost her housing and foster family members who were caring for her refused

to provide the Community Umbrella Agency (CUA) with information to run

criminal and Childline clearances. Id. at 17-18. Again, Child was placed in a

respite foster home. Id. at 18. In February 2018, Child was removed from

that foster home after her foster mother became ill, and was placed with M.A.

(Foster Mother). Id.

       Throughout the pendency of this case, the trial court held permanency

review hearings.       During the August 4, 2016 hearing, Turning Points for

Children CUA manager James Wirt testified that CUA completed a family

profile in August 2015. Id. at 19. Maternal Grandmother was identified as

an interested relative, but ruled out as a permanency resource. Id. at 19.

       On August 4, 2016, DHS filed a petition seeking to involuntarily

terminate Mother’s parental rights. On September 8, 2016, Mother’s parental

rights were terminated.1

       With regard to Child’s living situation, in addition to Child, Foster

Mother’s three biological children and another foster child reside in the home.

Id. at 11-14. Shortly after Child’s placement, Foster Mother agreed to be an

adoptive resource for Child, and A Second Chance, Inc., recommended that

Foster Mother be approved as an adoptive parent. Id. at 17-18. In October
____________________________________________


1Mother appealed the termination, and this Court affirmed. See In Interest
of S.D.R., 179 A.3d 580 (Pa. Super. 2017) (unpublished memorandum).

                                           -3-
J-S63017-19



2018, DHS approved Foster Mother as an adoptive resource and consented to

Child’s adoption by Foster Mother. Id. at 18-19.

      Child, who is seven years old, has special needs. Id. at 19-20. She has

been diagnosed with developmental delays.           Id.   Child receives speech

therapy and special instruction through Elywn Seeds. Id. at 19. Child was

enrolled in kindergarten in the Philadelphia School District in 2018-2019, and

struggles academically. Id. at 20. She cannot remember her birthday, the

alphabet and numbers, and cannot spell or write her name. Id. Foster Mother

is Child’s educational decision maker and requested an individualized

education plan (IEP) for Child.     Id.      As a result, Child is in a blended

educational program with placement in a partial life skills classroom with

learning support in all core subjects, as well as speech and language therapy.

Id. at 21. Child also was referred for mental health services. Id. Additionally,

Child suffers from severe asthma and requires an inhaler up to three times a

day, as well as oral medication. Id.

      Maternal Grandmother resides in Philadelphia, in a two-story, three-

bedroom home with Child’s brother. Id. at 19. The home is well furnished,

clean, and appropriate for Child. Id.

      On December 2, 2016, Maternal Grandmother filed a petition seeking to

adopt Child. Foster Mother filed a petition seeking to adopt Child on November

9, 2018. The court convened a hearing on the petitions on April 10, 2019.

Child was represented by Marni Gangel, Esquire, as legal counsel and guardian

ad litem. Maternal Grandmother, who is hearing impaired, testified on her

                                       -4-
J-S63017-19



own behalf with the assistance of an American Sign Language (ASL)

interpreter. Attorney Gangel presented the testimony of Jennifer Sewell, DHS

investigative worker, and Dawn Potalivo, Turning Points for Children case

manager.      Foster Mother testified on her own behalf and presented the

testimony of Angela Cordova, a social worker who completed the family profile

for Foster Mother.

       At the conclusion of testimony, the court held the matter under

advisement. On April 24, 2019, the court granted Foster Mother’s adoption

petition and denied Maternal Grandmother’s petition.

       On April 29, 2019, Maternal Grandmother pro se filed a timely notice of

appeal and statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).2 Maternal Grandmother’s counsel filed an amended

notice of appeal and statement of errors complained of on appeal on her behalf

on May 19, 2019.

       Maternal Grandmother raises the following issues:

       1[.] The trial court erred and/or abused its discretion by entering
       an order on April 24, 2019[,] denying the Adoption [Petition] filed
       by [Maternal] Grandmother, M.H. More specifically, the trial court
       abused its discretion as substantial, sufficient, and credible

____________________________________________


2 While hybrid representation is generally not permitted on appeal, this Court
is required to docket a pro se notice of appeal “even in instances where the
pro se appellant was represented by counsel in the trial court.”
Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016)
(emphasis and internal brackets omitted) (citation omitted).         Maternal
Grandmother’s counsel has submitted all subsequent filings.



                                           -5-
J-S63017-19


       evidence was presented at the time of trial which would have
       substantiated granting the Petition for Adoption.

       2[.] The trial court erred and/or abused its discretion by denying
       the Adoption [Petition] filed by [Maternal] Grandmother, M.H.,
       where [Maternal] Grandmother presented evidence showing that
       it was in the best interest of [C]hild to be adopted by [Maternal
       Grandmother,] who has custody of [Child’s] brother.

Maternal Grandmother’s Brief at 7.3

       We initially note that Maternal Grandmother cites no legal authority,

either statutory or case law, to support her arguments. Accordingly, she risks

waiver. See, e.g., Thomas v. Thomas, 194 A.3d 220, 229 (Pa. Super. 2018)

(noting that appellant must support each issue raised by discussion and

analysis of pertinent authority; failure to do so hampers this Court’s review

and risks waiver).         Even if Maternal Grandmother did not waive her

arguments, however, we would find them to be meritless.

       With regard to adoption, we review the trial court’s determinations for

an abuse of discretion. In re K.D., 144 A.3d 145, 151 (Pa. Super. 2016).

This Court has stated:

       [a]n abuse of discretion does not exist merely because a reviewing
       court would have reached a different conclusion. Appellate courts
       will find a trial court abuses its discretion if, in reaching a
       conclusion, it overrides or misapplies the law, or the record shows
       that the trial court’s judgment was either manifestly unreasonable
       or the product of partiality, prejudice, bias or ill will.

____________________________________________


3 Maternal Grandmother also argues that Child should never have been
removed from her custody without Maternal Grandmother being allowed to
present evidence on her behalf; however, Maternal Grandmother did not
appeal the January 22, 2015 adjudication of dependency, and cannot
challenge the adjudication in this appeal.

                                           -6-
J-S63017-19



Id. While we are not bound by findings of fact unsupported by the record or

the court’s inferences drawn from the facts, we defer to the findings of the

trial judge with regard to credibility and weight of the evidence.        In re

Adoption of A.S.H., 674 A.2d 698, 700 (Pa. Super. 1996)

      In adoption matters, the paramount concern is the best interests of the

child. K.D., 144 A.3d at 151. “This ‘best interests’ determination is made on

a case-by-case basis, and requires the weighing of all factors which bear upon

a child’s physical, intellectual, moral, and spiritual well-being.” A.S.H., 674
A.2d at 700 (citations omitted); see also 23 Pa.C.S. § 2902(a). Once parental

rights have been terminated:

      anyone may become an adoptive parent, and the best interest of
      the child is the controlling factor by which a court must be
      guided. Furthermore, a trial court must base its conclusions in an
      adoption case upon all relevant information discerned with the full
      participation of all interested parties.

In re Adoption of D.M.H., 682 A.2d 315, 319 (Pa. Super. 1996).

      We address Maternal Grandmother’s two issues together because they

are interrelated. Maternal Grandmother argues that the court erred when it

denied her petition because there was substantial, sufficient, and credible

evidence presented to support her assertion that it was in Child’s best interests

to be adopted by Maternal Grandmother. See Maternal Grandmother’s Brief

at 12. Maternal Grandmother emphasizes that Child had lived with Maternal

Grandmother and Child’s brother; that notes from their visits show a strong

and loving parental bond between Maternal Grandmother and Child; and that

Child should never have been removed from Maternal Grandmother’s custody.

                                      -7-
J-S63017-19



Id. at 12-13. Further, Maternal Grandmother argues that the accusations of

her kidnapping Child were “made up”; that her home was evaluated and found

to be appropriate; that she has sufficient income to care for Child; that her

trial testimony was credible; and it is in Child’s best interest to be adopted by

Maternal Grandmother. Id. at 14.

      The record does not support Maternal Grandmother’s claims. We begin

with the testimony of DHS caseworker Jennifer Sewell, who testified that she

was the initial investigative worker assigned in December 2014 following the

receipt of a GPS report. See N.T., 4/10/19, at 112. Maternal Grandmother

had contacted DHS for assistance in getting Child a birth certificate, social

security card, and enrolling her in daycare. Id. at 113. Ms. Sewell met with

Maternal Grandmother and conducted a home assessment. Id. At that time,

Maternal Grandmother informed Ms. Sewell that Mother had been arrested

and Maternal Grandmother traveled to Georgia to get Child. Id. at 113-114.

      After the interview, Mother contacted Ms. Sewell and relayed that she

wanted her daughter back; that she had not permitted Maternal Grandmother

to take Child; and she had reported to the police that Child had been

kidnapped. Id. at 114-115. Additionally, Mother informed Ms. Sewell that as

a child, Mother had been abused and placed in foster care, and she did not

have a good relationship with Maternal Grandmother. While DHS had initially

intended to put Child in kinship placement with Maternal Grandmother, the

plan was changed to reunification with Mother.       Id. at 116.   In response,

Maternal Grandmother became extremely upset. Id. at 117-118. Ms. Sewell

                                      -8-
J-S63017-19



discovered Maternal Grandmother had filed for custody of Child, rather than

waiting to go through the proper process relating to kinship care. Id.

      Dawn Potalivo testified that she is the case management director at

Turning Points for Children CUA. Id. at 121-122. She is familiar with Child

and became involved with the family in January 2018, when a case involving

Child’s brother, S.R., alleging medical neglect, was opened. Id. at 121-22.

CUA conducted a home visit with Maternal Grandmother; ultimately, S.R.’s

case was closed. Id. at 124-25. At that time, CUA was seeking a permanent

placement for Child. Id. at 124-26. Child had initially been placed with Foster

Mother in February 2018 as a respite home. Id. at 125-26. However, Foster

Mother expressed a desire to adopt Child because Child had quickly

assimilated to the home and bonded with Foster Mother. Id.

      In November     2018, following a court order        granting Maternal

Grandmother supervised visitation, CUA, despite concerns, set up visits with

Child and Maternal Grandmother. Id. at 126-127. Maternal Grandmother

continually referred to Child returning to her home, despite the order

excluding Maternal Grandmother as a placement resource.           Id. at 127.

Maternal Grandmother arrived at CUA offices on at least two occasions very

upset and frustrated. Id. at 127-28. Maternal Grandmother raised her voice,

threw small objects to emphasize her points, and on one occasion, had to be

escorted out by security. Id. at 128.

      Maternal Grandmother required an ASL interpreter, but CUA was not

always able to provide one because Maternal Grandmother would arrive at the

                                     -9-
J-S63017-19



office unannounced. Id. at 128-129. Following a court order, CUA employees,

through an interpreter, attempted to talk to Maternal Grandmother about

planning ahead and confirming her visits before she arrived. Id. at 129-130.

Additionally, CUA employees attempted to impress on Maternal Grandmother

the importance of not discussing court matters in front of Child. Id. at 130.

Maternal Grandmother eventually agreed to the terms of the court order, but

remained frustrated by the rules and by Foster Mother, who Maternal

Grandmother claimed did not love Child. Id. at 130.

      Diamond Johnson, a case aide, and Lauren Pointer, a supervisor,

supervised the visits. Id. at 132. Initially, CUA had only one staff member

supervising visits, but after another incident, where Maternal Grandmother

alleged that Child was being abused, two staff members began supervising.

Id. at 132-133.

      Ms. Potalivo described an additional visit during which Child became

hysterical and was crying that she wanted to go home to her mommy,

meaning Foster Mother. Id. at 134. Child had begun crying after Maternal

Grandmother attempted to help her with homework and criticized Child’s

crayons. Id. at 134-35. Ms. Potalivo tried to calm Child so she could continue

the visit, but Child insisted she wanted to go home. Id. at 135. Ms. Potalivo

told Maternal Grandmother that Child was feeling a little sad and would like to

go home and see her “mommy,” referring to Foster Mother. Id. at 135-36.

Maternal Grandmother said, “That’s not her mommy. This is my time.” Id.

at 136. Ms. Potalivo responded that Child had come to say goodbye and they

                                    - 10 -
J-S63017-19



could discuss these concerns later, but not in front of Child.    Id. at 136.

Maternal Grandmother became very upset, packed her belongings, and stated

to Child, “Bye, [Child,]” before walking out of the room. Id. at 136. Child

was shocked, and after Maternal Grandmother left, said, “Grandmom’s mad.

Grandmom’s mad at me.” Id. at 137.

      Ms. Potalivo was involved in the weekly visits because staff either came

to get her because Child was upset; Child was not able to be soothed; or

security was called because of raised voices. Id. at 137. Often, Child would

cry and ask for Foster Mother when brought to Ms. Potalivo’s office. Id. at

137-138.

      Since beginning visits, Maternal Grandmother made several DHS

reports, the first alleging that Child was not dressed appropriately and was

suffering mistreatment in her foster home. Id. at 139. DHS did not accept

this report for investigation. Id. at 140. Maternal Grandmother made two

additional complaints that Foster Mother was inappropriately disciplining Child

and another boy in the home by physically abusing them. Id. at 141-42. The

report alleged that the information came from Child at a supervised visit, but,

because staff were in the room the entire time, they reported Child had never

made those statements. Id. at 142. CUA workers called the DHS hotline to

provide supplementary information about what was and was not discussed at

the visit. Id.

      DHS considered removing Child from the home. Id. However, after

investigation, DHS found that the children in Foster Mother’s home reported

                                    - 11 -
J-S63017-19



no abuse, were not fearful, and were happy residing there. Id. at 142-43.

Foster Mother was a loving and attentive parent and there was no concern as

to her disciplinary practices. Id. at 143. Child was well-taken care of and

bonded to Foster Mother. Id. at 143. There was one visit where Child had

healing scratches on her arm, but reported they had come from a new family

cat. Id. at 144. Foster Mother also agreed that the Child had been scratched

by a cat. Id. Ms. Potalivo testified that after the reports of abuse, staff were

very concerned that Child might be removed from the home and that it would

be “devastating” to Child to be placed with a stranger rather than Foster

Mother. Id. at 145.

      Up to the day before the April 2019 adoption hearing, there were issues

with Maternal Grandmother’s visits. Id. About an hour after the April 9, 2019

visit began, security came to get Ms. Potalivo, who found Child in the fetal

position on the floor sobbing.    Id.     When asked what happened, Maternal

Grandmother responded, “That woman is brainwashing her.”               Id. at 146.

When Ms. Potalivo attempted to take Child out of the room because she was

crying, Maternal Grandmother denied that Child was crying and attempted to

pull Child out of the fetal position despite Child’s resistance. Id.

      After Child was removed from the room, Maternal Grandmother stated

that Child had an odor and Maternal Grandmother suspected there was fecal

matter on Child’s behind and that she was not wiped properly. Id. at 147.

Maternal Grandmother wanted staff to take Child to the bathroom and wipe

her, or allow Maternal Grandmother to wipe her. Id. Ms. Potalivo responded

                                        - 12 -
J-S63017-19



that the issue should be addressed, but that it was not appropriate for staff or

Maternal Grandmother to unclothe a six-year-old to wipe her.           Id.   Ms.

Potalivo, who did not notice an odor about Child, offered to give Child flushable

wet wipes to clean herself. Id.

      Maternal Grandmother stated she was also upset that Child was being

brainwashed and there must be something wrong with Child because she was

crying all the time. Id. at 147-48. Ms. Potalivo explained that when Child is

upset, she wants to go home to be comforted by Foster Mother, and that this

is a difficult time for Child, who is tense because Maternal Grandmother speaks

negatively about Foster Mother. Id. at 148. Maternal Grandmother denied

that this was a problem, and repeated that Foster Mother was not Child’s

mother. Id.

      When Child did not wish to go to the bathroom, Ms. Potalivo offered her

two pieces of candy as encouragement. Id. at 149. When Child was finished

in the bathroom, Ms. Potalivo, again, did not smell an odor. Id. Child was

given the candy, and Ms. Potalivo returned to her office. Id. Within fifteen

minutes, however, Ms. Potalivo heard Child crying again. Id. at 149-50. Case

aides supervising the visit informed Ms. Potalivo that as Child was leaving,

Maternal Grandmother took her candy and would not give it back until Child

told Maternal Grandmother she loved her. Id. at 150. Child would not answer

at first, and eventually said, “Bye, Grandmom” but would not say[,] “I love

you.” Id. Maternal Grandmother kept the candy. Id.




                                     - 13 -
J-S63017-19



      Ms. Potalivo opined that the visits with Maternal Grandmother and Child

were not in Child’s best interest. Id. at 151. Child was very stable in Foster

Mother’s home. Id. Since visiting with Maternal Grandmother, staff noticed

such a change in Child that they made a referral for individual therapy for

Child. Id. Staff unsuccessfully attempted to help Maternal Grandmother and

show her how to redirect Child. Id. Maternal Grandmother criticized staff for

their interventions and believed they were trying to sabotage her visits by

telling Child “no.” Id. at 152.

      Ms. Potalivo additionally opined that it is in Child’s best interest to be

adopted by Foster Mother. Id. at 152-53. Child is very bonded to Foster

Mother, wishes to remain with her, and considers Foster Mother to be her

mother. Id. at 153. Child is bonded to the other children in the home and

considers them her siblings. Id. at 153. Child picked out a new name for

herself for when she is adopted. Id. It would be detrimental to Child to be

removed from the home. Id.

      Angela Cordova, a social worker and independent contractor for Second

Chance, testified that she completed the family profile. Id. at 155-56. She

first became involved in 2016, when Child was transitioning from another

resource family to Foster Mother’s home. Id. at 156-57. Child adjusted very

quickly in Foster Mother’s home. Id. at 157. Foster Mother was dedicated to

Child’s care and quickly got Child current on medical and dental care. Id.

After being placed with Foster Mother, Child became more outgoing, and was

excited to live with other children her age. Id. at 157-58. Child quickly began

                                    - 14 -
J-S63017-19



calling Foster Mother “mommy” and the other children in the home her

siblings. Id. at 158.

      Ms. Cordova testified that Child would like to stay with Foster Mother.

Id. at 159. She described the affectionate bond between Child and Foster

Mother as a loving, warm, mother-daughter relationship. Id. at 159. While

Child does not fully understand the concept of adoption, Child indicated that

she would like to remain with Foster Mother, and had chosen Foster Mother’s

surname to use after adoption. Id. at 160. Ms. Cordova believed that removal

from Foster Mother’s home would be devastating to Child. Id. at 161.

      Foster Mother testified that she works in housekeeping at a local hotel.

Id. at 163. When Foster Mother is working, children are either at after-care

or with Foster Mother’s sister. Id. at 164. Foster Mother is the mother of

three biological children and a foster son. Id. at 163-65. She described Child

as outgoing, silly, and “a little diva”; she further stated that they bonded so

quickly it was like Child was always hers. Id. at 163. Foster Mother described

Child’s demeanor after visits with Maternal Grandmother, noting that while

Child normally sleeps in her own bed, she usually asks to sleep with Foster

Mother after visits. Id. at 164. Child seems worried she is going to have to

leave Foster Mother and wants to be comforted by only her. Id. at 164-65.

Foster Mother’s oldest son is autistic and she was used to providing

educational support for him, and believed she could do the same for Child.

Id. at 168-69. Previously, she had fostered children and maintained good

relationships with them and their birth families. Id. at 165-69.

                                    - 15 -
J-S63017-19



      Finally, Foster Mother testified that she would be devastated if Child

were removed from the home, and believed that removal would hurt Child as

well, due to their strong bond. Id. at 167. Foster Mother described herself

as “a little old lady in a shoe,” because she only worked and took care of her

kids. Id.

      Maternal Grandmother testified that she lives in Philadelphia with S.R.,

who has been in her care since his birth. Id. at 31. Maternal Grandmother

stated that she previously had temporary custody of Child in Oklahoma City,

Oklahoma, before Child was reunited with Mother.        Id. at 33.    Maternal

Grandmother testified that in late 2014, she was contacted through Facebook

by someone who averred that Child and two other children were left in a hotel

room alone in Georgia, and went to a nearby restaurant with Mother’s phone

to seek help. Id. at 34-35. Maternal Grandmother claimed that she did not

know where Mother was at the time, because Mother had been arrested, and

Maternal Grandmother agreed to go to Georgia to get Child. Id. at 35-36.

She then contacted DHS in Philadelphia to let them know Child was in her

care. Id. at 36. A DHS representative came to her house to evaluate the

home and found it appropriate. Id. at 36-37. Maternal Grandmother testified

that S.R. also has special needs, and when the school district would not offer

him an IEP, she retained a lawyer to get S.R. an IEP and additional assistance.

Id. at 66-68.

      Maternal Grandmother admitted that Child had been removed from her

care due to allegations of kidnapping. Id. at 40-42. Maternal Grandmother

                                    - 16 -
J-S63017-19



also admitted that Mother had previously been in foster care and a group

home. Id. at 26, 42. At some point in her childhood, Mother accused her

older brother of having molested her, beginning when she was six years old.

Id. at 75-76. Mother, who was fourteen when she gave birth to S.R., was

deemed unsafe around the baby. Id. at 26, 42-43. Additionally, Maternal

Grandmother testified that she had lived in five different homes since moving

to Philadelphia, including a shelter, and that previously she had lived in

Oklahoma, New York, and North Carolina. Id. at 50-52, 62-64, 85-87. She

also denied being subject to eviction proceedings, despite the fact that one of

her landlords had filed a suit against her. Id. at 71-72, 87.

      Maternal Grandmother testified that she is very close to Child, and that

she loves Child and Child loves her.         Id. at 32.    However, Maternal

Grandmother alleged that Child had been “brainwashed” and that “they” kept

pushing Child and making her say things she did not want to say.           Id.

Maternal Grandmother admitted she had never met Foster Mother, but

claimed that Diamond Johnson, the case aide who supervised some of the

visits, had tried to separate Child from Maternal Grandmother. Id. at 53-54.

Maternal Grandmother had previously made allegations that Foster Mother

was not providing Child with clothes that fit properly; not feeding Child

properly; that Child had scratches and bruises on her arm; and that Foster

Mother was abusing Child emotionally and physically. Id. at 96-100. Maternal

Grandmother claimed Child had disclosed this abuse during a supervised visit.

Id. at 100-101.

                                    - 17 -
J-S63017-19



      After hearing this evidence, the trial court concluded:

      This court, in assessing what is in the best interest of [Child], in
      the instant contested adoption, is called upon to choose the more
      appropriate party. The trial court gives great weight to [Foster
      Mother’s] petition as she has been involved in the day to day
      parenting of [Child] and has provided her continuous care. The
      court, in making its best interest analysis, must also consider
      bonding . . . Courts must consider the effect upon children of
      removing them from a known physical environment . . . it would
      be destructive and certainly not in the best interest of [Child] to
      remove her from the family unit created by [Foster Mother] and
      given the interwoven parent-child and sibling relationships that
      have developed and flourished. This familial dynamic has become
      integral to [Child’s] welfare and personal growth.

Trial Court Opinion, 8/29/19, at 8-9 (citations omitted).

      The trial court found the testimony of Ms. Sewell, Ms. Potalivo, and Ms.

Cordova credible, reliable, and professionally competent. Id. at 4. The trial

court found Foster Mother’s testimony very credible. Id. Conversely, the trial

court found Maternal Grandmother’s testimony to be evasive, non-responsive,

inaccurate, and lacking in full candor, i.e., not credible. Id. As noted above,

we defer to the trial court’s findings of credibility and weight accorded to the

evidence. A.S.H., 674 A.2d at 700.

      In light of the foregoing, we discern no error in the trial court’s

conclusions.    The evidence does not support Maternal Grandmother’s

contention that it is in Child’s best interest to be adopted by Maternal

Grandmother. As noted, supra, the paramount concern in adoption cases is

the best interests of the child, which is a determination made on a case-by-




                                     - 18 -
J-S63017-19



case basis, with consideration of a child’s physical, intellectual, moral, and

spiritual well-being. A.S.H., 674 A.2d at 700.

      Here, the evidence showed that Maternal Grandmother attended most

visits with Child and consistently expressed an interest in adopting her. She

testified that she loves Child and that Child should be in a home with her

biological relatives, including Child’s half-brother, S.R.      However, the

testimony reflects that Maternal Grandmother is not suited to parent Child.

The record reflects that Maternal Grandmother is unable to place Child’s

welfare and best interests above her own frustrations and emotions. On the

other hand, Child has benefitted from a loving, stable placement with Foster

Mother. Child is thriving in Foster Mother’s home and has expressed a desire

to remain with her. Accordingly, the record reflects that it is in Child’s best

interest to be adopted by Foster Mother, such that the trial court did not err

in denying Maternal Grandmother’s adoption petition, and granting the

adoption petition of Foster Mother.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/19




                                      - 19 -